45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry DALE, Plaintiff-Appellant,v.Larry FIELDS, Defendant-Appellee.
No. 94-5051.
United States Court of Appeals, Tenth Circuit.
Dec. 22, 1994.

ORDER AND JUDGMENT1
Before MOORE, ANDERSON and KELLY, Circuit Judges.2


1
Mr. Fields, appearing pro se and in forma pauperis, appeals from summary judgment in favor of Defendants on his civil rights action pursuant to 42 U.S.C.1983.  Mr. Fields has a heart condition and contends that prison officials violated his constitutional rights by (1) reclassifying him from medically unassigned to unemployed, (2) placing him in an intensive supervision program when he declined to participate in prison employment or programs, and (3) providing inadequate medical care.


2
Summary judgment is appropriate if "there is no genuine issue to any material fact and ... the moving party is entitled to a judgment as a matter of law."   Fed.R.Civ.P. 56(c).  We have reviewed the record de novo for triable issues of fact.  See Celotex Corp. v. Catrett, 477 U.S. 317 (1986);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986);  Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir.1991).  It is uncontroverted that Mr. Fields has received medical care, and a physician indicated that Mr. Fields can do some work.  We affirm for substantially the same reasons set forth in the district court's order granting summary judgment.  See I R. doc. 18.


3
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument